Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12, line 1,  “The method of claim 10[000161]” has been changed to  - - The method of claim 10 - - .

Reasons for Allowance
Claims 1-12 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 7 and 10 are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose generating system information comprising a first type system information (SI) block including an indication(s) of a delivery mode for the second type SIBs, the delivery mode being either periodic broadcast or on-demand basis; performing the request of on-demand basis second type SIB after the ending boundary of a modification period. 
It is noted that the prior art of record shows requesting on-demand system information  (Awada, US 20200068477) and notifying change of system information at the next modification period boundary (Lee et al, US 20180255606).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 4, 7 and 10.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HONG S CHO/
Primary Examiner, Art Unit 2467